United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        October 21, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-40568
                              Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                   versus

JEROME HOPES

                                                Defendant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 6:03-CR-57-ALL


Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:*

      Counsel appointed to represent Jerome Hopes has moved for

leave to withdraw and has filed a brief as required by Anders v.

California.1    Hopes has filed a response.       Our independent review

of   the   brief,   Hopes’s   response,   and   the   record   discloses      no

nonfrivolous issue in this direct appeal.         Accordingly, the motion

to withdraw as counsel is GRANTED.          The appeal is DISMISSED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      1
       386 U.S. 738 (1967).